Detailed Action
This office action is for US application number 16/603,18 evaluates the claims as filed on May 9, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered.

Response to Arguments
Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Engstrand, Orbay, Roman, and Dorafshr teaches all the newly-amended limitations and is capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that Engstrand’s retention eyelets only protrude outwards in a direction of extension of the primary body, serve for joining segments to one another, and is detachably received and are thus not integrally formed as claimed and would not be integrally formed because they are used to screw implants into the skull (Remarks p. 7), Examiner notes that the assertion that the Engstrand’s retention eyelets 440 are detachably received does not appear to be supported by the disclosure of Engstrand. Instead, Engstrand discloses that the retention eyelets are located along portion of the periphery of the implant sections (¶35), permitted adjustment due to bendable regions 15B (¶77), and are shown in Figs. 4 and 10 to be part of a single structure. Further, the argument that a structure is detachably received and is therefore not integrally formed is not persuasive as it is not necessary for a structure to be unitary, monolithic, or permanently affixed for the structure to be integrally formed. That is, the broadest reasonable interpretation of integral is “essential to completeness” https://www.merriam-webster.com/dictionary/integral or “Necessary to make a whole complete; essential or fundamental.” https://www.lexico.com/en/definition/integral). Accordingly, both the eyelet portion of the holding element and the screw portion of the holding element are shown in at least Figs. 4 and 10 to be necessary for holding the device to the bone and are thus essential or necessary for complete functioning of the device and are thus considered to be integrally formed.
With regards to Applicant’s argument that Engstrand’s lugs 440 only serve to fasten the device to the skull using screws and do not protrude from the primary body in a first radial direction but rather extend in a direction of extensions of the primary body are too small to serve as a holding element for the entire positioning device (Remarks p. 7-8), Examiner notes that it has not been asserted that the Engstrand’s lugs 440 extend in a first radial direction. Instead, as detailed below, the screw portion of the holding element is shown to protrude radially from the eyelet portion of the holding element in at least Fig. 10. With regards to the argument that the lugs 440 are too small to serve as a holding element for the entire positioning device, Examiner notes that such are specifically disclosed to be used to attach with screws to hold the device to bone (Figs. 4 and 10, ¶35) and thus are considered to be sufficiently large to perform the disclosed function (Figs. 4 and 10, ¶3). 
With regards to Applicant’s argument that Engstrand fails to teach or suffect anything regarding wire rim 230 having an elevation or thickening in a height direction of the circumferential edge in an area of the holding element (Remarks p. 8), Examiner notes that such is shown in Figs. 1 and 4 as well as Fig. 5. Examiner notes that no reason has been provided to clarify why Applicant asserts that such is not disclosed by Engstrand. Thus, as such is shown in the figures of Engstrand, Examiner is unclear as to what to further attempt to clarify.
With regards to Applicant’s argument that Orbay’s slot 602, tensioning break-off tab 603, and retaining screw 605 are not integrally formed with the primary body (Remarks p. 9), Examiner notes that Orbay specifically discloses that break-off tab is removed by bending at a break-away point (¶67). That is, if one has to break something to remove a structure from another structure, then the two structures must have been unitarily or monolithically formed (otherwise breaking would have been unnecessary for removal). Further, as shown most clearly in Fig. 19B, slot 602 is defined by primary body portion 601, where a slot or opening is the absence of material from the primary body. Thus, it is unclear how one can reasonably assert that slot 602 and tensioning break-off tab 603 are not integrally formed with body 601. With regards to screw 605, as shown in Figs. 19C and 19D and described in ¶67, screw 605 is necessary for securing the body 601.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: carrying structure in claim 1 line 8, holding element in claim 1 line 9, cranial-bone fastening device in claim 10 line 3, and counter portion in claim 10 line 6, carrying structure in claim 21 line 4, and holding element in claim 21 line 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 11-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engstrand et al. (US 2014/0228969, hereinafter “Engstrand”).
The claimed phrases “created based on” and “formed” are being treated as product by process limitations; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 

As to claims 1-7, 11-18, and 20, Engstrand discloses a positioning device (Figs. 1-10) capable of use for relative positioning of cranial bone portions relative to each other (Figs. 4 and 10) and capable of use for obtaining a predefined overall shape and overall contour to achieve a target cranial shape (Figs. 4 and 10), the positioning device comprising: a primary body (Figs. 1-10) designed to support the cranial bone portions (Figs. 4 and 10), wherein the primary body is created based on representatively individual patient data specific capable of use for a patient to be treated and supplemented by modified anatomical data (Figs. 4 and 10), which is obtained by adjusting statistically detected, undeformed skull shapes to deformed parts of a skull, taking into account variations of a skull shape (Figs. 4 and 10), wherein the primary body comprises a carrying structure (232s, 240s) with an intersecting line-structure (Figs. 6-9), and a holding element (screw of ¶35 shown in Figs. 4 and 10 through the retention eyelet to attach the implant to surrounding cranial bone (¶s 35 and 77), 440, Figs. 4 and 10, ¶s 35 and 77) integrally formed with (Figs. 4 and 10; where each of the eyelet portion and the screw portion of the holding element are shown in at least Figs. 4 and 10 to be necessary for holding the device to the bone; where integral has been interpreted as “essential to completeness” https://www.merriam-webster.com/dictionary/integral or “Necessary to make a whole complete; essential or fundamental.” https://www.lexico.com/en/definition/integral) and protruding outwards from the primary body in a first radial direction of the primary body (Fig. 10 shows the screw portion of the holding element protruding radially from the eyelet) in order to at least one of hold, fasten, or clamp the positioning device (Figs. 4 and 10, ¶s 35 and 77). 
As to claim 2, Engstrand discloses that the primary body has a circumferential edge that limits the carrying structure (edge of device as shown in Fig. 4, edge of rim 230, Fig. 8, ¶s 58 and 59) and wherein the circumferential edge is formed as a rim (Fig. 8, ¶s 58 and 59) completely enclosing the primary body in a circumferential direction of the primary body (¶85). 
As to claim 3, Engstrand discloses that the carrying structure has a net-like or lattice-like shape (Fig. 8). 
As to claim 4, Engstrand discloses that the positioning device has a rear side and a front side (Fig. 4), the holding element being arranged on the front side of the positioning device (Fig. 4). 
As to claim 5, Engstrand discloses that the positioning device has a rear side and a front side (Fig. 4), the positioning device comprising an inclination on the rear side (Figs. 4 and 8) such that the primary body has a shape of a spherical wedge (Figs. 4 and 8, ¶80). 
As to claim 6, Engstrand discloses that the primary body is formed as a convex shell (¶s 27 and 80). 
As to claim 7, Engstrand discloses that the carrying structure has a plurality of recesses or through-holes (spaces between wire struts 232) which are spatially separated from each other by webs (formed by wire struts 232). 
As to claim 11, Engstrand discloses that the primary body has an anti-slip coating (¶s 3 and 30). 
As to claim 12, Engstrand discloses that the circumferential edge has an approximately constant thickness and/or constant height over a circumference (in as much as Applicant’s, Fig. 8, ¶74). 
As to claim 13, Engstrand discloses that a circumferential portion (230) has an elevation and/or thickening in a height direction of the circumferential edge in an area of the holding element (Figs. 1 and 4). 
As to claim 14, Engstrand discloses that the inclination on the rear side forms an angle of 30[Symbol font/0xB0] to 60[Symbol font/0xB0] (in as much as Applicant’s, Figs. 4 and 8) such that the primary body has a shape of a spherical wedge (Figs. 4 and 8, ¶80).
As to claim 15, Engstrand discloses that the webs have a polygon shape (Fig. 8). 
As to claim 16, Engstrand discloses that the webs have a constant and/or uniform thickness (Fig. 8).
As to claim 17, Engstrand discloses that the webs have a quadrangular cross-section (Figs. 5 and 8, ¶s 29, 55, 59, and 68, e.g. the circumferential-most webs) with two main limiting surfaces running towards each other extending predominantly in a second radial direction (Figs. 4 and 8). 
As to claim 18, Engstrand discloses that the two main limiting surfaces approach each other from the inside to the outside forming an angle between 20° and 45° (in as much as Applicant’s, Figs. 4 and 8). 
As to claim 20, Engstrand discloses that the circumferential edge has a height that is between 2 and 4 times as large as the thickness or width of the webs (¶29 discloses that the wires can be circular, oval, or rectangular, ¶74 discloses that the rim can be up to 1.6 mm and the wires up to 0.6 mm; thus, such the rim can be at least 2 times as large). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engstrand
As to claim 14, Engstrand discloses the invention of claim 5 as well as the primary body has a shape of a spherical wedge (Figs. 4 and 8, ¶80).
Engstrand does not specifically state that the inclination on the rear side forms an angle of 30[Symbol font/0xB0] to 60[Symbol font/0xB0] as appears to be shown in Figs. 4 and 8.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Engstrand to have the inclination on the rear side forms an angle of 30[Symbol font/0xB0] to 60[Symbol font/0xB0] since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of Engstrand would not operate differently with the claimed inclination on the rear side forming an angle of 30[Symbol font/0xB0] to 60[Symbol font/0xB0] and since such appears to be shown in order to form the shape of the skull would function appropriately with the claimed values. Further, Applicant places no criticality on the claimed inclination on the rear side forms an angle of 30[Symbol font/0xB0] to 60[Symbol font/0xB0], indicating simply that the value “stands out” within the claimed ranges (¶34).

As to claim 18, Engstrand discloses the invention of claim 17 but does not specifically state that the two main limiting surfaces approach each other from the inside to the outside forming an angle between 20° and 45° as appears to be shown in as much as Applicant’s in Figs. 4 and 8.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Engstrand to have the two main limiting surfaces approach each other from the inside to the outside forming an angle between 20° and 45° since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of Engstrand would not operate differently with the claimed two main limiting surfaces approaching each other from the inside to the outside forming an angle between 20° and 45° and since such appears to be shown in order to form the shape of the skull would function appropriately with the claimed values. Further, Applicant places no criticality on the claimed two main limiting surfaces approaching each other from the inside to the outside forming an angle between 20° and 45°, indicating simply that the value “forms an angle” within the claimed ranges (¶30).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engstrand in view of Roman et al. (US 2003/0125743, hereinafter “Roman”).
As to claim 10, Engstrand discloses the invention of claim 1 as well as a system (Figs. 4 and 8, ¶35) and a cranial-bone fastening device (Figs. 4 and 10, ¶35) capable of use for temporary fastening of a cranial bone portion to the primary body of the positioning device in order to orientate the cranial bone portions relative to each other (Figs. 4 and 10, ¶35); wherein said cranial-bone fastening device is sutures, plates, screws, clamps and/or any of a variety of other fasteners or fixation devices (¶35).
Engstrand is silent to the structure of the clamps, i.e. said cranial-bone fastening device is a pin-shaped fixing element portion and a counter portion, wherein the pin-shaped fixing element portion is designed to contact the cranial bone portion or several cranial bone portions on one side while interacting with the counter portion arranged on another side of the cranial bone portion or cranial bone portions to fasten the cranial portion or the cranial bone portions on the primary body of the positioning device.
Roman teaches a system (Figs. 1-13) comprising a positioning device (18) and a cranial-bone fastening device (Figs. 1-11) capable of use for temporary fastening of a cranial bone portion to a primary body of a positioning device in order to orientate the cranial bone portions relative to each other (Figs. 1-2), wherein the cranial-bone fastening device comprises a pin-shaped fixing element portion (120, 100) and a counter portion (150, Figs. 1-2), wherein the pin-shaped fixing element portion is designed to be capable of contacting the cranial bone portion or several cranial bone portions on one side (Figs. 1-2) while interacting with the counter portion arranged on another side of the cranial bone portion or cranial bone portions (Figs. 1-2) capable of use to fasten cranial bone portion or cranial bone portions on the primary body of the positioning device (Figs. 1-2).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify/specify that the clamps of the cranial-bone fastening device as disclosed by Engstrand with the clamp as taught by Roman in order to attach the primary body to the patient's cranial bone about the perimeter of a defect, i.e.to the surrounding cranial bone (Engstrand ¶35).

Claim(s) 1-7, 11-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engstrand et al. (US 2014/0228969, hereinafter “Engstrand”) in view of Orbay et al. (US 2013/0245699, hereinafter “Orbay”).
The claimed phrases “created based on” and “formed” are being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 

As to claims 1-7, 11-18, and 20, Engstrand, in an alternate interpretation, discloses a positioning device (Figs. 1-10) capable of use for positioning of cranial bone portions relative to each other (Figs. 4 and 10) and capable of use for obtaining a predefined overall shape and overall contour to achieve a target cranial shape (Figs. 4 and 10), the positioning device comprising: a primary body (Figs. 1-10) designed to support the cranial bone portions (Figs. 4 and 10), wherein the primary body is created based on representatively individual patient data specific capable of use for a patient to be treated and supplemented by modified anatomical data (Figs. 4 and 10), which is obtained by adjusting statistically detected, undeformed skull shapes to deformed parts of a skull, taking into account variations of a skull shape (Figs. 4 and 10), wherein the primary body comprises a carrying structure (232s, 240s) with an intersecting line-structure (Figs. 6-9), and a holding element (440, Fig. 4, 140, 40 as shown in Figs. 4 and 10) integrally formed with (Figs. 4 and 10; where each of the eyelet portion and the screw portion of the holding element are shown in at least Figs. 4 and 10 to be necessary for holding the device to the bone; where integral has been interpreted as “essential to completeness” https://www.merriam-webster.com/dictionary/integral or “Necessary to make a whole complete; essential or fundamental.” https://www.lexico.com/en/definition/integral) and protruding outwards from the primary body in order to at least one of hold, fasten, or clamp the positioning device (Figs. 4 and 10, ¶35). As to claim 2, Engstrand discloses that the primary body has a circumferential edge that limits the carrying structure (edge of device as shown in Fig. 4, edge of rim 230, Fig. 8, ¶s 58 and 59) and wherein the circumferential edge is formed as a rim (Fig. 8, ¶s 58 and 59) completely enclosing the primary body in a circumferential direction of the primary body (¶85). As to claim 3, Engstrand discloses that the carrying structure has a net-like or lattice-like shape (Fig. 8). As to claim 4, Engstrand discloses that the positioning device has a rear side and a front side (Fig. 4), the holding element being arranged on the front side of the positioning device (Fig. 4). As to claim 5, Engstrand discloses that the positioning device has a rear side and a front side (Fig. 4), the positioning device comprising an inclination on the rear side (Figs. 4 and 8) such that the primary body has a shape of a spherical wedge (Figs. 4 and 8, ¶80). As to claim 6, Engstrand discloses that the primary body is formed as a convex shell (¶s 27 and 80). As to claim 7, Engstrand discloses that the carrying structure has a plurality of recesses or through-holes (spaces between wire struts 232) which are spatially separated from each other by webs (formed by wire struts 232). As to claim 11, Engstrand discloses that the primary body has an anti-slip coating (¶s 3 and 30). As to claim 12, Engstrand discloses that the circumferential edge has an approximately constant thickness and/or constant height over a circumference (in as much as Applicant’s, Fig. 8, ¶74). As to claim 13, Engstrand discloses that a circumferential portion (230) has an elevation and/or thickening in a height direction of the circumferential edge in an area of the holding element (Figs. 1 and 4). As to claim 14, Engstrand discloses that the inclination on the rear side forms an angle of 30[Symbol font/0xB0] to 60[Symbol font/0xB0] (in as much as Applicant’s, Figs. 4 and 8) such that the primary body has a shape of a spherical wedge (Figs. 4 and 8, ¶80). As to claim 15, Engstrand discloses that the webs have a polygon shape (Fig. 8). As to claim 16, Engstrand discloses that the webs have a constant and/or uniform thickness (Fig. 8). As to claim 17, Engstrand discloses that the webs have a quadrangular cross-section (Figs. 5 and 8, ¶s 29, 55, 59, and 68, e.g. the circumferential-most webs) with two main limiting surfaces running towards each other extending predominantly in a second radial direction (Figs. 4 and 8). As to claim 18, Engstrand discloses that the two main limiting surfaces approach each other from the inside to the outside forming an angle between 20° and 45° (in as much as Applicant’s, Figs. 4 and 8). As to claim 20, Engstrand discloses that the circumferential edge has a height that is between 2 and 4 times as large as the thickness or width of the webs (¶29 discloses that the wires can be circular, oval, or rectangular, ¶74 discloses that the rim can be up to 1.6 mm and the wires up to 0.6 mm; thus, such the rim can be at least 2 times as large). 
Engstrand is silent to the holding element protrudes outwards from the primary body in a first radial direction of the primary body. As to claim 4, Engstrand is silent to the holding element being arranged on the front side of the positioning device.
Orbay teaches a similar device (600, Figs. 19A-19E) capable of use for positioning of bone portions relative to each other (Figs. 19A-19E, ¶67), the device comprising: a primary body (200, 601, portion of 600 comprising 602 and 608, Figs. 19A-19E) designed to support the bone portions (Fig. 19E), wherein the primary body comprises a carrying structure (200, 601, portion of 600 comprising 602 and 608, Figs. 19A-19E), and a holding element (603, 602, 605) integrally formed with (Figs. 19A-19C, ¶67 discloses that 603 is used to position the carrying structure portion 601 relative to bone until the desired bone position is achieved, a screw is inserted to retain the bone position and 603 is removed by bending as a break-away point) and protruding outwards from the primary body in a first radial direction of the primary body (Fig. 19B shows 603 protruding radially) in order to at least one of hold, fasten, or clamp the positioning device (Figs. 19C-19E, ¶67).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the holding element as disclosed by Engstrand to additionally include the holding element as taught by Orbay in order to aid in positioning the device until the desired position is reached (Orbay ¶67). In forming the combination, it would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to position the holding element on the front side of the positioning device, since Applicant has not disclosed that such solve any stated problem or is anything more than one of finite number of locations a person ordinary skill in the art would find obvious for the purpose of aiding in positioning the device until the desired position is reached (Orbay ¶67) with a reasonable expectation of success.

As to claim 13, the combination of Engstrand and Orbay discloses the invention of claim 2 as well as the circumferential edge has an elevation and/or thickening of the circumferential edge in an area of the holding element (Figs. 1 and 4).
The combination of Engstrand and Orbay does not specifically state that the circumferential edge has an elevation and/or thickening in a height direction of the circumferential edge in an area of the holding element as appears to be shown in Figs. 1 and 4.
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to construct the circumferential edge of the combination of Engstrand and Orbay with an elevation and/or thickening in a height direction of the circumferential edge in an area of the holding element, since Applicant has not disclosed that such is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of supporting the added weight of the holding element and force exerted when using the holding element to position the device in forming the combination while maintaining the structural integrity of the primary body. 

As to claim 14, the combination of Engstrand and Orbay discloses the invention of claim 5 as well as the primary body has a shape of a spherical wedge (Figs. 4 and 8, ¶80).
The combination of Engstrand and Orbay does not specifically state that the inclination on the rear side forms an angle of 30[Symbol font/0xB0] to 60[Symbol font/0xB0] as appears to be shown in Figs. 4 and 8.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of the combination of Engstrand and Orbay to have the inclination on the rear side forms an angle of 30[Symbol font/0xB0] to 60[Symbol font/0xB0] since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of the combination of Engstrand and Orbay would not operate differently with the claimed inclination on the rear side forming an angle of 30[Symbol font/0xB0] to 60[Symbol font/0xB0] and since such appears to be shown in order to form the shape of the skull would function appropriately with the claimed values. Further, Applicant places no criticality on the claimed inclination on the rear side forms an angle of 30[Symbol font/0xB0] to 60[Symbol font/0xB0], indicating simply that the value “stands out” within the claimed ranges (¶34).

As to claim 18, the combination of Engstrand and Orbay discloses the invention of claim 17 but does not specifically state that the two main limiting surfaces approach each other from the inside to the outside forming an angle between 20° and 45° as appears to be shown in as much as Applicant’s in Figs. 4 and 8.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of the combination of Engstrand and Orbay to have the two main limiting surfaces approach each other from the inside to the outside forming an angle between 20° and 45° since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of the combination of Engstrand and Orbay would not operate differently with the claimed two main limiting surfaces approaching each other from the inside to the outside forming an angle between 20° and 45° and since such appears to be shown in order to form the shape of the skull would function appropriately with the claimed values. Further, Applicant places no criticality on the claimed two main limiting surfaces approaching each other from the inside to the outside forming an angle between 20° and 45°, indicating simply that the value “forms an angle” within the claimed ranges (¶30).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engstrand and Orbay in view of Roman et al. (US 2003/0125743, hereinafter “Roman”).
As to claim 10, the combination of Engstrand and Orbay discloses the invention of claim 1 as well as a system (Figs. 4 and 8, ¶35) and a cranial-bone fastening device (Figs. 4 and 10, ¶35) capable of use for temporary fastening of a cranial bone portion to the primary body of the positioning device in order to orientate the cranial bone portions relative to each other (Figs. 4 and 10, ¶35); wherein said cranial-bone fastening device is sutures, plates, screws, clamps and/or any of a variety of other fasteners or fixation devices (¶35).
The combination of Engstrand and Orbay is silent to the structure of the clamps, i.e. said cranial-bone fastening device is a pin-shaped fixing element portion and a counter portion, wherein the pin-shaped fixing element portion is designed to contact the cranial bone portion or several cranial bone portions on one side while interacting with the counter portion arranged on another side of the cranial bone portion or cranial bone portions to fasten the cranial portion or the cranial bone portions on the primary body of the positioning device.
Roman teaches a system (Figs. 1-13) comprising a positioning device (18) and a cranial-bone fastening device (Figs. 1-11) capable of use for temporary fastening of a cranial bone portion to a primary body of a positioning device in order to orientate the cranial bone portions relative to each other (Figs. 1-2), wherein the cranial-bone fastening device comprises a pin-shaped fixing element portion (120, 100) and a counter portion (150, Figs. 1-2), wherein the pin-shaped fixing element portion is designed to be capable of contacting the cranial bone portion or several cranial bone portions on one side (Figs. 1-2) while interacting with the counter portion arranged on another side of the cranial bone portion or cranial bone portions (Figs. 1-2) capable of use to fasten cranial bone portion or cranial bone portions on the primary body of the positioning device (Figs. 1-2).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify/specify that the clamps of the cranial-bone fastening device as disclosed by the combination of Engstrand and Orbay with the clamp as taught by Roman in order to attach the primary body to the patient's cranial bone about the perimeter of a defect, i.e.to the surrounding cranial bone (Engstrand ¶35).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorafshr et al. (US 2015/0105806, hereinafter “Dorafshr”) in view of Orbay.
The claimed phrases “formed” and “manufactured as” are being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
As to claim 21, Dorafshr discloses a positioning device (10) capable of use for positioning of cranial bone portions relative to each other (Figs. 1-6, ¶22) and capable of use for obtaining a predefined overall shape and overall contour to achieve a target cranial shape (Figs. 1-6, ¶22), the positioning device comprising a primary body (10) designed to support the cranial bone portions (Figs. 1-6, ¶22), wherein the primary body comprises a carrying structure (14, Figs. 1-5, ¶27) with an intersecting line-structure (Figs. 1-5), and a holding element (16s, 26s, screws of ¶24, Figs. 1-6, ¶24) integrally formed with (Figs. 1-4, ¶s 23 and 29, where each of the portions 26 and the screw portion of the holding element are necessary for holding the device to the bone in ¶24; where integral has been interpreted as “essential to completeness” https://www.merriam-webster.com/dictionary/integral or “Necessary to make a whole complete; essential or fundamental.” https://www.lexico.com/en/definition/integral) and protruding outwards from the primary body (Figs. 1-4) in order to at least one of hold, fasten, or clamp the positioning device (Figs. 1-6, ¶27), wherein the primary body is helmet-like in shape (Figs. 1-4) and extends over a spherical segment of at least 120[Symbol font/0xB0] (Figs. 1-4), wherein the positioning device is manufactured as a single composite structure (Figs. 1-4, ¶s 23 and 29).
Dorafshr is silent to the holding element protrudes outwards from the primary body in a first radial direction of the primary body. 
Orbay teaches a similar device (600, Figs. 19A-19E) capable of use for positioning of bone portions relative to each other (Figs. 19A-19E, ¶67), the device comprising: a primary body (601, portion of 600 comprising 602 and 608, Figs. 19A-19E) designed to support the bone portions (Fig. 19E), wherein the primary body comprises a carrying structure (601, portion of 600 comprising 602 and 608, Figs. 19A-19E), and a holding element (603, 602, 605) integrally formed with (Figs. 19A-19C, ¶67 discloses that 603 is used to position the carrying structure portion 601 relative to bone until the desired bone position is achieved, a screw is inserted to retain the bone position and 603 is removed by bending as a break-away point) and protruding outwards from the primary body in a first radial direction of the primary body (Fig. 19B shows 603 protruding radially) in order to at least one of hold, fasten, or clamp the positioning device (Figs. 19C-19E, ¶67), wherein the primary body has an arcuate shape (Fig. 19B), wherein the positioning device is manufactured as a single composite structure (Fig. 19B, ¶67).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the holding element as disclosed by Dorafshr by adding the holding element as taught by Orbay in order to aid in positioning the device until the desired position is reached (Orbay ¶67).

Allowable Subject Matte
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775